internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-123396-02 date date legend authority a b c d e f g h i j k l m dear this replies to your ruling_request on behalf of the authority concerning the use of average_area_purchase_price limitations based upon more accurate and comprehensive data than that used to calculate the safe_harbor limitations published in revproc_94_55 1994_2_cb_716 the authority submitted data concerning sales of new single-family residences for certain statistical areas and for all other areas for the 12-month_period from date to date the authority also submitted data concerning sales of existing single-family residences for certain statistical areas and for all other areas for the same period the data submitted conform with the definitions for the nation’s metropolitan statistical areas established in office of management and budget bulletin no omb-99-04 dated date and effective date based on the information submitted and representations made we conclude that the calculations submitted by the authority in the cases of new and existing single- family residences are based upon more accurate and comprehensive data than that used for calculating the limitations published in revproc_94_55 and may be used by the authority as provided by sec_6a_103a-2 of the temporary income_tax regulations accordingly the following are the new average_area_purchase_price_safe_harbor limitations for single-family residences justified by the documentation received statistical_area a b c d e f g h new housing dollar_figure big_number big_number big_number big_number big_number big_number big_number existing housing dollar_figure big_number big_number big_number big_number big_number big_number big_number i j k l m big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in order to meet the purchase_price requirement of sec_143 of the internal_revenue_code code the acquisition_cost of a single_family_residence may not exceed of the applicable average_area_purchase_price except in the case of a targeted_area_residence where the acquisition_cost may not exceed of the applicable average_area_purchase_price the figures approved above may be relied upon for a period of not more than months following the termination_date of the month period used by the authority to compute the average_area_purchase_price limitation for purposes of issuing mortgage credit certificates under sec_25 and qualified_mortgage bonds under sec_143 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities timothy l jones senior counsel tax exempt bond branch by cc
